DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
 	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 12/5/19 has been considered by the examiner.
Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 4 is rejected under 35 U.S.C. 102a1 as being anticipated by Tateishi (US 2016/0301309). 	
  	With respect to claim 4, Tateishi discloses a power supply controller (Fig. 1 10,N1,N2) for use in a switching power supply (Fig. 1 20) that generates an output voltage (Fig. 1 Vout) from an input voltage (Fig. 1 Vin) by turning on/off an output transistor (Fig. 1 N1) and a synchronous rectification transistor (Fig. 1 N2), the power supply controller comprising: an input/output circuit (Fig. 1 N1,N2) configured to set a control signal (Fig. 1 Vsw) to a first logic level (Fig. 3 Vin) when the output transistor is turned on (Fig. 3 G1 high) and the synchronous rectification transistor is turned off (Fig. . 
Allowable Subject Matter
 	Claims 1-3 and 5-10 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s Figure 12 provides a good depiction of the prior art. Furthermore, it was known at the time of filing of the invention for the controller to command a third level (Vdd/2) on the PWM control signal to the driver, but was not known for the driver to alter the PWM control signal to a third level.
 	With respect to claim 1, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, a drive module comprising a logic level switching circuit configured to switch the control signal to a third logic level that is neither the first logic level nor the second logic level when the zero-cross is detected.
 	Claim 5 is allowed primarily for the same reasons as claim 1 above.
 	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tang (US 2015/0303799) and Nanov (US 2013/0271101) disclose tri-stating a PWM signal. Bowling (US 2002/0181577) discloses PWM generation. Bandyopadhyay (US 2020/0136508) and Thomas (US 2015/013776) disclose zero cross detection. Horie (US 2015/0130429) discloses detection of the PWM signal.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/HARRY R BEHM/Primary Examiner, Art Unit 2839